This is an appeal from an order refusing to dissolve a writ of injunction, issued in favor of appellee, restraining appellant from foreclosing a writ of attachment levied on appellee's land, which was his homestead.
Two errors are assigned by appellant, both relating to questions of fact as to whether or not said land was the homestead of appellee. These assignments involve the review of the evidence adduced on the trial of the case; but there is no statement of facts, the same having been heretofore stricken from the record by this court. Therefore the assignments cannot be considered.
No fundamental error appears of record, and the judgment is affirmed.